State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   105756
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v
                                            MEMORANDUM AND ORDER
MELVIN ROSS,
                    Appellant.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., Lahtinen, Garry and Egan Jr., JJ.

                             __________


     Marshall Nadan, Kingston, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered December 11, 2012, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the third degree.

      In satisfaction of a six-count indictment, defendant
pleaded guilty to criminal sale of a controlled substance in the
third degree. He was sentenced as a prior felony offender to an
agreed-upon prison term of eight years followed by three years of
postrelease supervision. Defendant now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and the briefs, we agree. The judgment is,
therefore, affirmed and counsel's request for leave to withdraw
                              -2-                  105756

is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv
denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d
633, 636 [2001]).

     Peters, P.J., Lahtinen, Garry and Egan Jr., JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court